DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 10/31/21 is acknowledged.  Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: please updated the first paragraph of the specification as application 15/245394 has matured into a patent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1. 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
WO 2015074107A1 issued to Ansell Ltd. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	WO ‘107 teaches a glove, including a first polymeric composition disposed as a polymeric coating or polymeric layer; and a plurality of raised features comprising a second polymeric composition disposed on a surface of the polymeric coating, wherein the polymeric coating and the plurality of raised features comprise different polymeric compositions adapted to enhance at least one of oil grip properties, dry grip properties, or wet grip properties, and methods of making the gloves, which may be unsupported gloves, are disclosed. [Abstract].  
	One of the embodiments of WO ‘107 is an unsupported glove having at least one polymeric reinforcement, the unsupported glove comprising: 
a first polymeric emulsion disposed as a polymeric layer in the shape of a glove; 
at least one polymeric reinforcement disposed on a portion of the polymeric layer, wherein the polymeric reinforcement comprises an aqueous polyurethane material, a nonaqueous polyurethane material or a solution of a blend of a non-aqueous polyurethane material and a nitrile-butadiene material [0014-0019, 0026, 0031 and 0037].  WO ‘107 further teaches that in making the glove- screen-printing a polymeric reinforcement using a silkscreen onto the polymeric layer, wherein the polymeric reinforcement comprises a solution of non-aqueous polyurethane material or a blend of a non-aqueous polyurethane material and a nitrile-butadiene material; and 
heating the reinforcement to cure the reinforcement, wherein a reinforced glove is used. [0015-0017 and 0030-0031].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘107 in view of USPUB 20090007313A1 issued to Boorsma et al.
WO ‘107 teaches what is set forth above but doesn’t specifically teach that the reinforcement is at the thumb or finger crotches.  This is remedied by the Boorsma et al.  
	Boorsma et al at 0041 and Figures 1A-1C show that the areas such as the side of the thumb or forefinger may have reinforcements screen printed onto the surface of the polymeric layer.  Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to have applied the teachings of Boorsma et al to the glove of WO ‘107.  One would have been motivated to do so to provide extra support where the creases of the hand’s anatomy require further reinforcing because they are always bending more, such as the thumb and forefinger as they are used more than the other fingers.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP